DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed October 30, 2020.  Claim 32 has been amended.  Claims 36-45 remain withdrawn.  Claims 32-35 are currently pending and under examination.
	
This Application is a divisional application of application No. 15/119158, filed August 16, 2016, now abandoned, which is a national phase application under 35 U.S.C. §371 of International Application No. PCT/IB2015/051711, filed March 9, 2015, which claims priority to European Application No. EP141584375, filed March 7, 2014.  This Application also claims priority to European Application No. EP141584375, filed March 7, 2014.



Withdrawal of Rejections:


	The rejection of claims 32-35 under 35 U.S.C. 102(a)(1) as being anticipated by Antignani et al., is withdrawn.




Maintenance/Modification of Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balligand et al. (WO 2013/098294; Published July 4, 2013 – Previously Presented).
With regard to claim 32, Balligand et al. teach a gas-tight vacuum tube for blood collection, wherein an anaerobic environment is maintained in the tube (p. 11, Para. 2), which is a vacuum blood collection device having an interior chamber capable of being under vacuum that does not comprise oxygen.
With regard to claims 33 and 34, Balligand et al. teach that the gas-tight vacuum tube for blood collection contains an anticoagulant molecule, including heparin, citrate, or EDTA (p. 11, Para. 3).  
With regard to claim 35, Balligand et al. teach that the gas-tight vacuum tube for blood collection includes a chemical compound, including an antioxidant mixture, such as α-tocopherol and ascorbic acid (p. 4, Para. 5-6), wherein an antioxidant mixture containing α-tocopherol and ascorbic acid is a synthetic culture medium deprived of oxygen.  

Response to Arguments

	Applicant urges that while Balligand et al. states that “the direct collection of the whole blood sample into a gas-tight vacuum tube is an anaerobic approach that prevents the dissociation of the in vivo formed Hb-NP complex,” elsewhere in the reference Balligand recites “anaerobic condition (1% of O2)” (p. 18, Line 27).  Therefore “anaerobic” does not mean that the tube does not comprise oxygen.
	Applicant’s arguments have been fully considered, but have not been found persuasive.
It is noted that the recitation of “anaerobic condition (1% of O2)” is present in an example.  Nowhere in Balligand et al. is the term “anaerobic” specifically defined as 1% O2.  It is noted that the common definition of “anaerobic” is “without oxygen” (see Art of Record: Dictionary.com).  As such, Balligand et al. is still deemed to teach that the device does not comprise oxygen.  

Conclusion

No claims are allowable.

Art of Record:
Vocabulary.com, Definition of anaerobic, Accessed 3/2/21, Available online at: www.vocabulary.com/dictionary/anaerobic (definition of anaerobic is without oxygen).


Schilling et al., WO 2013/113821; Published Aug. 8, 2013, (blood culture bottle containing culture medium under vacuum for anaerobic blood culturing). 


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653